Horton, C. J.:
I fully concur in the affirmance of the judgment of the court below upon the ground that no acts of the parties come within the terms of the conditions of the deed that operate as a forfeiture of the title; but I strongly dissent from many things stated in the opinion.
The trial court construed the deed of the 17th of April, 1882, from A. Shinn to Eugene F. Shinn and his wife, Ella Shinn, as conveying to each an undivided one-half thereof; that is, that the deed made the husband and wife tenants in common in the real estate therein described. Ella Shinn, the wife, in her petition alleges that she is the owner and entitled to the immediate possession of the undivided one-half of the real estate in dispute; she did not in her petition nor does her counsel claim, that the deed conveyed to her and her husband an estate by entirety. At the time this action was brought and at the rendition of the judgment, Ella Shinn was the wife of Eugene F. Shinn. On August 6, 1884, an action for divorce was commenced by Eugene F. Shinn against his wife, Ella Shinn, but this action was afterward'dismissed, leaving the parties husband and wife: $30 was allowed Ella Shinn as temporary alimony in that suit. No execution has ever been issued upon the allowance, and Ella Shinn is now and has always been willing to release the real estate in controversy *13from any supposed lien of that order. Therefore the real estate has in no way been lost to the parties or seriously affected ' by the so-called lien, and, as I have already stated, I do not think that the judgment of temporary alimony in any way incumbered the estate conveyed within the terms of the deed. The majority of the court hold, following the opinion of Baker v. Stewart, 40 Kas. 442, that Eugene F. Shinn and his wife Ella Shinn, “took their interests in the property, whatever such interests were, by entireties and not as tenants in common, or as joint tenants.” In other words, each took the entire estate conveyed to them, and did not take a separate portion of any estate. If this is a proper construction of the deed of the 17th of April. 1882 — and of course this construction must be conceded, if estates in entirety are to be recognized in this state, as declared by the majority of this court in Baker v. Stewart, supra — then I do not understand upon what the judgment of the district court was based, when it declared by its judgment that Ella Shinn, the wife, is the owner of and entitled to the sole and exclusive possession of an undivided one-half interest in the real estate conveyed by the deed. If the deed conveyed the real estate to Eugene F. Shinn and Ella Shinn his wife as tenants in common, as argued by counsel for Ella Shinn, then the judgment of the court below is correct, and ought to be affirmed; but if it conveyed to them an estate by entirety, then how can Ella Shinn, the wife, be given the possession- and the right to control the undivided one-half during the joint lives of herself and her husband, Eugene F. Shinn? It will be admitted, I suppose, that if the deed conveys an estate by entirety, then Eugene F. Shinn, the husband, while living has at least the right to the possession and control of the real estate to the same extent that his wife, Ella Shinn, has. Then if Eugene F. Shinn and Ella Shinn each has, during their joint lives, an equal right to control the estate, can the district court give to Ella Shinn the exclusive possession and control of an undivided one-half ? There can be no partition of an estate by entirety during coverture, for this would imply a separate interest in each, *14and from the peculiar nature of this estate there must be unity of interest, unity of possession, and unity of control, unless the husband, following the rule of the common law, is entitled by his marital rights to the control of his .wife’s estate. This case seems to me to forcibly illustrate the difficulties in adopting, “under our constitution and laws of society,” the old law of Great Britain concerning estates by entirety.
Again, if estates by entirety are recognized in this state, I think the great weight of authority is that the wife has no control over the estate during the joint lives of herself and husband. Clearly, at common law, the husband had the right to the use and control of his wife’s property, and hence had the right to the use and control of the property which was held by them as tenants by entirety.
It is stated in the opinion that “ our statutes have changed this rule of the common law, and that the wife now has the same right to the use and control of the property held by herself and husband together as tenants by the entirety, as he has.” In Pennsylvania and Indiana there are decisions supporting this view, but the decisions of most of the states where estates by entirety are adopted or recognized, are otherwise, notwithstanding such states have statutes relating to married women, similar to our own. Thus in Pray v. Stebbins, 141 Mass. 218, it is said:
“The statutes enabling a married woman to receive, hold, manage and dispose of real and personal property in the same manner as if she were sole, cannot, we think, be construed to apply to the estate by entirety of a husband and wife, because other statutes in effect prevent this conveyance from being construed as creating a tenancy in common; and if a married woman held this estate as if she were sole, she would hold it as a tenant in common with her husband.”
In Washburn on Real Property (vol. 1, p. 707) it is said:
“If the husband convey the eutire estate during coverture, and dies, his conveyance will not have affected her rights of survivorship to the entire estate. But if in such case the husband survive, his conveyance becomes as effective to pass the whole estate as it would have been had the husband been sole *15seized when he conveyed. And during coverture the husband has the entire control of the estate, and the same is liable to be seized by his creditors during his life.”
See Hall v. Stephens, 65 Mo. 670; also Ames v. Norman, 4 Sneed, 692.
In Pennsylvania, the statute relating to the rights of property of married women clearly embraces estates held by them by entirety, and therefore it is doubtful whether the Pennsylvania decisions apply under our statute, which is different. (McCurdy v. Canning, 64 Pa. St. 39; Pa. Married Woman’s Act of April 11, 1848.)
In Indiana, the supreme court of that state says in its opinion that an estate by entirety does not come within the strict letter of the statute relating to married women, but that it comes within the spirit of it. (Chandler v. Cheney, 37 Ind. 391.)
In Baker v. Stewart, it was held that the statutes of this state relating to married women, and giving to them the right to control and manage their own separate property, did not in the least affect the question as to what estate passed by deed to a husband and wife. From this doctrine I dissented. (40 Kas. 454-468.) Now it is held in the opinion that the statutes relating to married women give the wife the same right to the use and control of the real estate held by her in entirety, as the husband. As I said in Baker v. Stewart, supra, if we are to follow precedent only in this matter, and estates by entirety are recognized or adopted in this state, it seems to me that the great weight of authority should also be followed, to the effect that the wife has no interest or control over such an estate during the joint lives of herself and husband. In my opinion, if the statutes of the state relating to married women do not in the least affect the old common-law doctrine as to the estate passed by deed to a husband and wife, then these statutes can have no application to an estate by entirety, as they have reference to the wife’s separate or sole estate. (Pray v. Stebbins, supra, and the cases there cited; see also Bradley v. Love, 60 Tex. 472.) Where the husband and *16wife are seized of the estate by entirety, they are seized by the whole, and not by a part; the wife has no moiety or separate interest.
The way out of the whole difficulty, it seems to me, would have been to declare the law to be, that within the spirit if not the letter of the statutes relating to married women existing in this state, when lands have been conveyed to the husband and wife jointly without any statement in the deed as to the manner in which the grantees should hold, they should be treated as tenants in common.
A portion of the opinion is devoted to speculations over the probabilities of Ella Shinn, the wife, living longer than the husband, Eugene F. Shinn. In this connection life expectancy tables are referred to. I do not think that these tables, in this case, have much application. Such tables are generally based upon the average duration of a multitude of human lives. Many persons are in good health, or at least of average health. According to the testimony, Ella Shinn seems to be a person greatly diseased. At the time her testimony was given, she stated “she was under the care of a physician; that her health was very poor; that she was obliged to take medicine every day; and that she was in such a nervous condition she was unable to be away from home alone.” In the brief her counsel state “that when she was married, she was a healthy young lady; that she became sick three or four months after her marriage; that she has continued sick ever since; that no amount of property will ever restore her health, and that she deserves, not only the undivided half of the eighty acres of land to sustain her during her life of illness, but all that Eugene F. Shinn may ever own.” The evidence shows the conveyance was made to Ella Shinn and her husband as a wedding present, soon after their marriage. This was the 17th day of April, 1882. Finally, if Ella Shinn and her husband hold the real estate by entirety, and are both entitled to the same right in the use and control of the property, can the wife in a separate action, not joining her husband with her, recover the rents and profits of any part ? In an *17estate by entirety, as declared in Baker v. Stewart, there is but one owner, and that is neither the husband nor the wife, but both together.
The pleadings and the testimony are in the record presented to us. The testimony is undisputed, and in such a case the court must apply the law to the facts. As there is no conflict in the testimony, this court can as well decide the legal effect of the testimony in the record as the court below. The defendant below excepted to the judgment, and this exception goes to the rents and profits as much as to any other .part of the judgment. Can this judgment be sustained, if the real estate is held by entirety? Is this judgment a bar to an action that may be brought by Ella Shinn and her husband, Eugene F. Shinn, for the possession of all or a part of the premises, or for the rents and profits? Is the judgment a bar to any action by the husband, Eugene F. Shinn, for rents and profits? In view of the opinion in this case, these and many other interesting inquiries, which it seems to me difficult to logically answer, naturally present themselves, if the nice distinction created in the ancient books of estates by entirety are in line with our statutes, judicial decisions, and the condition and wants of our people, as decided by the majority of this court in Baker v. Stewart, supra.